Title: To Alexander Hamilton from William S. Smith, 27 July 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir,
            12th. Regt. July 27th. 1799—
          
          Enclosed I have the honor of presenting a letter from Capt. Fondy, recommending Mr. Tobias V. Cuyler as a Candidate for a Lieutenancey in the 12th. Regt. I have not the pleasure of an acquaintance with Mr. Cuyler, but from the warmth of Capt. Fondy’s expressions relative to him, I have not the least  doubt but Mr. Cuyler may with propriety be put in the scale with the other Candidates.
          The Bearer of this Mr. Kipp of Kippses Bay is also solicitous of a similar appointment in the Regt., he has been presented to me as a Gentleman of fair character & very respectable connections, he however informs me that he has letters from Mr. Samuel Jones and Benjamin Walker, addressed to you, these letters doubtless will be more particular than my knowledge of Mr. Kipp will justify me in being, his appearance & manners are in his favour & I doubt not you will place his name on the list of Candidates, in such station as his recommendations may merit—As it is probable that there are more applications, than there are vacancies, would it not be well to offer the supernumerary’s the stations of Cadets, in the Regt. regularly ranked as Candidates for the next vacancies? and would it not be an eligeable arrangement, to require the best informed and most alert of the Cadets to do the duty of Seargeant Majors in the respective Battalions? they are to do the duty of Deputy Adjutants, and would contribute to add respectability to the station, all which is respectfully submitted—
          I have the Honor to be with respect Sir, Your most Obed. Humble Servt.
          
            W. S. Smith
          
        